Citation Nr: 1448794	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-00 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to March 1992, with subsequent service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Although the RO in Denver, Colorado, has jurisdiction over the case, the claim has been handled by the RO in Salt Lake City, Utah, due to the Veteran's employment at the Denver RO.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2014.  A transcript of that hearing has been associated with the claims file.  

In June 2011, the RO denied the Veteran's claims of an increased rating for a shoulder disability and service connection for hypertension.  Then, in July 2011, the RO received a statement in which the Veteran requested that new records regarding the shoulder disability be obtained.  Although this statement was received after the June 2011 rating decision, the statement was dated prior to the rating decision, and the records referenced in it were obtained and considered by the RO prior to the rating decision.  Moreover, the July 2011 statement does not indicate dispute with the rating decision or intent to appeal.  As such, it is not a notice of disagreement, and this issue is not before the Board.  See 38 C.F.R. § 20.201.


FINDING OF FACT

The weight of the evidence favors a finding that the Veteran's current tinnitus began in and continued since service.




CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability, even if it was first diagnosed after service, where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Tinnitus is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran was diagnosed with severe tinnitus in a July 2007 VA audiological evaluation.  He contends that his tinnitus is due to his military noise exposure.  Service treatment records note routine exposure to hazardous noise.  See July 1990 reference audiogram.  Additionally, the Veteran's reported exposure to vehicle, road, and generator noise is consistent with his military occupational specialty of petroleum supply specialist.  See transcript of June 2014 hearing; DD Form 214. 

The Veteran has repeatedly stated that his tinnitus began in service and has continued since that time.  See April 2009 claim; July 2009 VA audiological evaluation; December 2010 VA examination; transcript of June 2014 hearing.  He is competent to identify tinnitus, as this condition is observable by his own senses, and to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Although the Veteran denied tinnitus in an August 2007 VA treatment record, this was inconsistent with his other reports.  Resolving doubt in his favor, the Board finds the Veteran to be credible regarding the continuity of symptomatology since service.

The Veteran's reports of continuous tinnitus symptoms since service establish a causal connection between his current condition and his military service.  Although a VA examiner provided a negative nexus opinion in December 2010, the opinion is less probative because the VA examiner did not consider the Veteran's lay statement of continuous symptoms since service in coming to that conclusion.  

Therefore, giving the benefit of the doubt to the Veteran, the elements of service connection for tinnitus are established.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for tinnitus is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


